Opinion by
Smith, J.,
The appellant, a collector of taxes for the borough of Greens-burg, was charged in his tax duplicate with certain taxes assessed against the real estate of the defendants. The sheriff levied on the land at the suit of execution creditors, and the appellant, giving notice of his demand as provided by section 2 of the Act of May 22, 1895, P. L. 111, claimed the amount of the taxes out of the proceeds of the sheriff’s sale.
It is conceded that there is no local or special law making taxes on real estate a prior lien in the borough of Greensburg; and the Act of June 2, 1881, P. L. 45, by which it was attempted to make all taxes a first lien on real estate throughout the commonwealth, except in cities of the first, second and fourth classes, has been declared unconstitutional by the Supreme Court: Van Loon v. Engle, 171 Pa. 157. It is contended however, that the act of 1895, above referred to, creates such a lien by implication. This act is entitled “ An act providing for the divestiture of liens of taxes levied or assessed against lands sold at judicial sales, and for the payment of the same out of the proceeds of such sales.” The title indicates the very opposite of the creation of liens, and an examination of the body of the stat*228nte shows unquestionably that all its provisions are clearly within the scope and purpose expressed in the title. The act provides for the extinguishment of tax liens, but it does not attempt or pretend to create them.
The argument that the act may be regarded as recognizing two classes of taxes, namely, those secured by liens and those not so secured, and applying disjunctively to both, cannot be sustained. The act must be viewed in the light of its title. The portion of the title providing for the payment of the tax relates only to taxes which are liens on the land sold; the lien of such taxes is to be divested and “ the same ” are to be paid out of the proceeds. An act merely providing for the divestiture of a lien and payment of a tax must operate on such taxes; it cannot operate to create a lien not before existing, nor to apply to taxes not indicated by its title. The title of the act under consideration contains nothing looking to the payment of taxes which are not liens, and its provisions cannot be extended beyond the scope of its expressed purpose. As there was no law making the taxes claimed by the appellant a lien upon the defendant’s real estate, it follows that there was nothing to which the provisions of the act of 1895 could apply.
The judgment is affirmed.